Citation Nr: 0400989	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in Providence, Rhode Island, that denied a claim of 
entitlement to service connection for major depression.

The veteran testified before the undersigned at a June 2003 
hearing at the RO.  A copy of the transcript of that hearing 
is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2002 statement in support of his claim, the 
veteran asserted treatment at Brockton, VAMC since discharge 
from service in March 1971.  In testimony before the 
undersigned, the veteran and his representative reiterated 
these assertions. The records should be obtained and 
associated with the claims file. These records are considered 
part of the record on appeal since they are within VA's 
constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Additionally, review of the claims file shows that in a 
September 2002 letter to the veteran, the RO notified the 
veteran of the VCAA.  However, not all of the notification 
requirements of the VCAA have been met.  Specifically, the 
letter did not notify the veteran of the specific evidence 
still needed to substantiate his claim.  Also, it did not 
notify the appellant of the allocation of the burden of 
producing such evidence between VA and the appellant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO must obtain all outstanding VA 
medical records of treatment for a 
psychiatric disorder at the Brockton, 
VAMC, from 1971 to the present.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent. 

3.  After RO readjudication, if the 
benefit sought on appeal is not granted, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




